Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into
between Equitrans Midstream Corporation, including its subsidiaries and
affiliates (“ETRN” or the “Company”), and Robert C. Williams (“Employee”).

 

WHEREAS, Employee’s full-time employment with ETRN terminated on March 28, 2019;
and

 

WHEREAS, Employee and ETRN have agreed that Employee shall receive certain
benefits upon his termination from employment in exchange for, among other
things, a general release; and

 

WHEREAS, the parties desire to fully and finally resolve all issues between them
including any issues arising out of the employment relationship and the
termination of that relationship;

 

WHEREAS, Employee has been advised to consult with an attorney regarding the
scope of this Agreement and has been provided a reasonable time, up to 21 days,
to consider the Agreement.

 

NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, covenants and agreements of the parties set forth herein, and
intending to be legally bound, the parties agree as follows:

 

1.                                      Employee acknowledges and agrees that
his employment with ETRN terminated on March 28, 2019.  Employee agrees that he
will not apply for nor seek reemployment with ETRN now or ever in the future and
that ETRN will never be obligated to employ or reemploy him.

 

2.                                      Employee acknowledges and agrees that
his obligations contained in the Amended and Restated Confidentiality,
Non-Solicitation and Non-Competition Agreement dated July 29, 2015 (as amended
from time to time, the “Non-Compete Agreement”) (attached hereto as Exhibit A)
shall continue after the termination of his employment pursuant to the terms of
the Non-Compete Agreement.

 

3.                                      Subject to Employee’s execution of this
Agreement, and Employee’s compliance with his obligations under this Agreement
and the Non-Compete Agreement (collectively, the “Agreement Conditions”),
Employee’s participation in, and potential financial rewards under, the
long-term incentive programs described below shall continue from and after the
date hereof consistent, in each case, with the terms of the applicable program,
as the same may be amended from time to time for all participants of such
program. Subparagraphs a and b describe the treatment of Employee’s awards under
such programs based upon the conditions described therein as supplemented, if at
all, by amendments adopted after the date hereof applicable to recipients of
such awards generally.

 

a.                                      Outstanding Equity Awards. Pursuant to
Section 3(e) of the Non-Compete Agreement, all stock options, restricted stock,
restricted stock units and other time-vesting equity awards granted to Employee
under the Equitrans Midstream Corporation 2018 Long-Term

 

--------------------------------------------------------------------------------



 

Incentive Plan (as amended from time to time, and including any successor plan
thereto), the EQT Corporation 2014 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto), and any other long-term
incentive plan of the Company, shall immediately become vested and exercisable
in full and/or all restrictions on such awards shall lapse (for the avoidance of
doubt, this provision shall supersede any provision to the contrary contained in
any award agreement or program).

 

b.                                      Outstanding Performance Share Unit
Programs.  Employee was granted Performance Share Units under the Equitrans
Midstream Corporation 2019 Performance Share Unit Program (2019 PSUP), the EQT
Corporation 2018 Incentive Performance Share Unit Program (2018 PSUP) and the
EQT Corporation 2017 Incentive Performance Share Unit Program (2017 PSUP). 
Subject to Employee’s satisfaction of the Agreement Conditions, Employee shall
be deemed to have fully satisfied the employment condition with respect to 100%
of his Performance Share Units accumulated pursuant to the 2019 PSUP, the 2018
PSUP, and the 2017 PSUP (collectively, the “Retained Units”).  Subject to
Paragraph 3(f) of the Non-Compete Agreement, the awarded value, if any, for the
Retained Units shall be determined based on achievement of the performance
criteria set forth in the applicable performance plan documents, and shall be
paid to Employee at the same time as payment is made to all active participants
in each respective plan, but not later than March 15 of the calendar year
following the end of the applicable performance period.

 

Capitalized terms used in this Paragraph 3 and not otherwise defined in this
Agreement are used herein as defined in the applicable program award
documentation. The payments provided under this Paragraph 3 shall be subject to
applicable tax and payroll withholdings. Except as modified by the Non-Compete
Agreement, Employee’s financial rewards under the long-term incentive programs
referenced above shall remain subject to the terms and conditions of the
applicable award program documentation, as they may be amended from time to
time. In the event of Employee’s death, employee’s financial rewards under the
long-term incentive programs referenced above shall be payable to Employee’s
estate.

 

4.                                      Subject to Employee’s satisfaction of
the Agreement Conditions, ETRN shall provide Employee with the following
termination benefits:

 

a.                                      Pursuant to the Section 3(a) of the
Non-Compete Agreement, base salary continuation payments for a period of twelve
(12) months (i.e., twenty-six (26) payroll periods).  These salary continuation
payments will be made on ETRN’s regularly scheduled payroll dates for twenty-six
payroll periods beginning on or about May 15, 2019.

 

b.                                      Pursuant to the Section 3(b) of the
Non-Compete Agreement, a lump sum payment equal to the average annual incentive
(bonus) payment earned by Employee under the Company’s applicable Short-Term
Incentive Plan (or any successor plan) for the three (3) full year period prior
to Employee’s termination. Since Employee has not been employed for three
(3) full years, the average has been calculated by including the annual
incentive (bonus) payments earned by Employee under ETRN’s applicable Short-Term
Incentive Plan for year 2018 and EQT Corporation’s applicable Short-Term
Incentive Plan for years 2016 and 2017 for each applicable calendar year of
employment with EQT Corporation. A lump sum payment of $236,993.33 will be made
on May 15, 2019.

 

2

--------------------------------------------------------------------------------



 

c.                                       Pursuant to the Section 3(c) of the
Non-Compete Agreement, a lump sum payment of $19,563.96. This lump sum payment
will be made on May 15, 2019.

 

d.                                      Pursuant to the Section 3(d) of the
Non-Compete Agreement, a lump sum payment of $25,000. This lump sum payment will
be made on May 15, 2019.

 

e.                                       Pursuant to Section 3 of the
Non-Compete Agreement and the ETRN Severance Pay Plan, ETRN will provide
Employee a lump sum payment of $125,653.85, which will be made on May 15, 2019.

 

The payments provided in this Paragraph 4 shall be subject to applicable tax and
payroll withholding. Employee acknowledges that ETRN’s obligation to make the
payments above are in exchange for his execution of this Agreement and that
absent his execution of this Agreement, he would not be entitled to the payments
described above.

 

5.                                      Employee, upon reasonable notice and at
reasonable times, agrees to cooperate with the Company in the defense of
litigation and in related investigations of any claims or actions now in
existence or that may be threatened or brought in the future relating to events
or occurrences that transpired while Employee was employed by the Company.
Further, Employee hereby re-affirms the reasonableness of, and his agreement to
abide by, his obligations under, and the terms and conditions of, the
Non-Compete Agreement.

 

6.                                      ETRN’s obligation to provide the
payments set forth in Paragraphs 3 and 4 shall be subject to Employee’s
satisfaction of the Agreement Conditions. Further, Employee hereby acknowledges
and agrees that the payments set forth in Paragraphs 3 and 4, together with any
accrued but unpaid base salary, accrued but unused vacation, and any vested
account balance that Employee may have under the Company’s tax-qualified
retirement plan, shall be in full satisfaction of all obligations of ETRN to
Employee under this Agreement, any other compensation or benefit plan, agreement
or arrangement or otherwise. Employee acknowledges that Paragraphs 5, 7, 8 and 9
of this Agreement contain material terms and any breach of those terms by
Employee shall, in addition to any other remedies ETRN may have, entitle ETRN to
(a) cease payment of the payments contemplated by Paragraphs 3 and 4 to the
extent not previously paid or provided; and (b) the prompt return by Employee of
any portion of such payments previously paid or provided.

 

7.                                      In consideration for ETRN’s commitments
herein, Employee, on behalf of himself, his heirs, representatives, estates,
successors and assigns, does hereby voluntarily, irrevocably and unconditionally
release and forever discharge ETRN, its predecessors, subsidiaries, affiliates,
and benefit plans, and their past, present and future officers, directors,
trustees, administrators, agents and employees, as well as the heirs, successors
and assigns of any such persons or such entities (hereinafter severally and
collectively called “Releasees”) from any and all suits, actions, causes of
action, damages and claims, known and unknown, that Employee has or may have
against any of the Releasees for any acts, practices or events up to and
including the date he signs this Agreement, except for the performance of the
provisions of this Agreement, it being the intention of Employee to effect a
general release of all such claims. This release includes any and all claims
under any possible legal, equitable, contract, tort, or statutory theory,
including but not limited to any claims under Title VII of the Civil Rights Act
of 1964, the Family and Medical Leave Act, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the

 

3

--------------------------------------------------------------------------------



 

Americans With Disabilities Act, the Civil Rights Act of 1991, the Genetic
Information Nondiscrimination Act, the Pennsylvania Human Relations Act, the
City of Pittsburgh Human Relations Ordinance, all as amended, and other federal,
state, and local statutes, ordinances, executive orders, regulations and other
laws prohibiting discrimination in employment, the federal Employee Retirement
Income Security Act of 1974, as amended, and state, federal or local law claims
of any other kind whatsoever (including common law tort and contract claims)
arising out of or in any way related to Employee’s employment with ETRN.
Employee also specifically releases all Releasees from any and all claims or
causes of action for the fees, costs and expenses of any and all attorneys who
have at any time or are now representing him in connection with this Agreement
or in connection with any matter released in this Agreement.

 

The release in the preceding paragraph is intended to be a general release,
excluding only claims which Employee is legally barred from releasing. Employee
understands that the release does not include: any claims that cannot be
released or waived as a matter of law; any claim for or right to vested benefits
under the Company’s plans; any right to enforce this Agreement; and any claims
based on acts or events occurring after Employee signs this Agreement. Nothing
in this Agreement prevents a challenge to the validity of the Agreement or
prohibits the filing of a charge or complaint with, or testimony, assistance or
participation in, any investigation, proceeding or hearing conducted by any
federal, state or local governmental agency, including but not limited to the
Equal Employment Opportunity Commission.

 

Nothing in this Agreement or the Non-Compete Agreement prohibits Employee from:
(i) reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (ii) disclosing confidential information and/or trade secrets
when this disclosure is solely for the purpose of: (a) reporting possible
violations of federal, state, or local law or regulation to any governmental
agency or entity; (b) working with legal counsel in order to determine whether
possible violations of federal, state, or local law or regulation exist; or
(c) filing a complaint or other document in a lawsuit or other proceeding, if
such filing is made under seal. Any disclosures of trade secrets must be
consistent with 18 U.S.C. §1833.

 

8.                                      Employee warrants that he has no actions
now pending against Releasees in any court of the United States or any State
thereof based upon any acts or events arising out of or related to his
employment with ETRN. Notwithstanding any other language in this Agreement, the
parties understand that this Agreement does not prohibit Employee from filing an
administrative charge of alleged employment discrimination under Title VII of
the Civil Rights Act, the Age Discrimination in Employment Act, the Americans
with Disabilities Act or the Equal Pay Act. Employee, however, waives his right
to monetary or other recovery should any federal, state or local administrative
agency pursue any claims on his behalf arising out of or relating to his
employment with any of the Releasees. This means that by signing this Agreement,
Employee will have waived any right he had to obtain a recovery if an
administrative agency pursues a claim on his behalf against any of the Releasees
based on any actions taken by any of the Releasees up to the date of the signing
of this Agreement and any other supplemental release that may be required under
any agreement between Employee and ETRN, and that Employee will have released
the Releasees of any and all claims of any nature arising up to the dates of the
signing of this Agreement and any other supplemental release that may be
required under any agreement between

 

4

--------------------------------------------------------------------------------



 

Employee and ETRN. However, nothing in this Agreement prevents Employee from
making any reports to or receiving any awards from the Securities and Exchange
Commission or Occupational Safety and Health Administration.

 

9.                                      Employee agrees that (unless otherwise
required by law or legal process or as permitted by Paragraphs 7 and 8 of this
Agreement) he will not, directly or indirectly, in any capacity or manner, make,
express, transmit, speak, write, verbalize or otherwise communicate in any way
any remark, comment, message, information, declaration, communication or other
statement of any kind, whether oral or in writing, whether in tangible format,
electronic format, or otherwise, that might reasonably be construed to be
derogatory, critical, negative or disparaging about ETRN or EQT Corporation
(including the business operations and practices of each), their past or present
officers, administrators, managers, directors, trustees or employees and/or
detrimental towards ETRN’s or EQT Corporation’s business reputation or goodwill.
Employee likewise shall not cause, assist, solicit or encourage anyone else to
engage in any of the foregoing behavior. Employee shall not make any comment or
statement to the media in any form regarding ETRN or EQT Corporation, his
employment with ETRN or EQT Corporation or his departure from ETRN without the
express written consent of ETRN. ETRN agrees to direct all of the Executive
Officers of ETRN and all of the employees in its Human Resources Department to
not make any negative or disparaging comments about Employee to the media, to
any other members of the public or any potential employers.

 

10.                               By entering into this Agreement, ETRN in no
way admits that it or any of the Releasees has treated Employee unlawfully or
wrongfully in any way. Neither this Agreement nor the implementation thereof
shall be construed to be, or shall be admissible in any proceedings as, evidence
of any admission by ETRN or any of the Releasees of any violation of or failure
to comply with any federal, state, or local law, ordinance, agreement, rule,
regulation or order.

 

11.                               Employee agrees he has had 21 days to consider
this Agreement, consult counsel and decide whether to sign it.  Employee
understands he has the right to revoke and cancel this Agreement for seven days
after he signs it.  Any such revocation must be in writing and to Shelly Zerjav,
Director, Total Rewards, at 2200 Energy Drive, Canonsburg, PA 15317, within
seven days of Employee’s signing this Agreement to be effective.  If Employee
does so revoke, this Agreement shall be null and void, and ETRN shall have no
obligation to provide or pay any of the consideration described in paragraphs 3
and 4.  This Agreement shall not be effective and enforceable until after
passage of the seven-day period without Employee having revoked it.

 

12.                               The provisions of this Agreement are
severable. To the extent that any provision of this Agreement is deemed
unenforceable in any court of law, the parties intend that such provision be
construed by such court in a manner to make it enforceable.

 

13.                               This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Company.

 

14.                               This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to conflict of law principles.

 

5

--------------------------------------------------------------------------------



 

15.                               Except as otherwise expressly set forth in
this Agreement or in any Indemnification Agreement between Employee and EQT
Corporation or ETRN, this Agreement, including the Exhibits attached hereto,
contains the entire agreement between the parties and it supersedes all prior
agreements and understandings between ETRN and Employee (oral or written).
Notwithstanding the foregoing, Employee’s covenants, obligations and
acknowledgements, and ETRN’s rights and remedies, set forth in the Non-Compete
Agreement, remain in full force and effect.

 

16.                               This Agreement may not be changed, amended, or
modified except by a written instrument signed by both parties.

 

17.                               EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN
PROVIDED 21 DAYS TO CONSIDER THIS AGREEEMENT, CONSULTED WITH COUNSEL, AND
CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT. 
EMPLOYEE IS VOLUNTARILY EXECUTING AND ENTERING INTO THIS AGREEMENT, WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE AND INTENDING TO BE LEGALLY BOUND BY IT.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

EQUITRANS MIDSTREAM CORPORATION

 

EMPLOYEE

 

 

 

By:

/s/ Thomas F. Karam

 

/s/ Robert C. Williams

Thomas F. Karam

 

Robert C. Williams

President and Chief Executive Officer

 

 

 

 

 

April 1, 2019

 

March 29, 2019

Date

 

Date

 

7

--------------------------------------------------------------------------------



 

EXHIBIT A

 

AMENDED AND RESTATED

CONFIDENTIALITY, NON-SOLICITATION and

NON-COMPETITION AGREEMENT

 

This AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (this “Agreement”) is entered into and effective as of July 29, 2015,
by and between EQT Corporation, a Pennsylvania corporation (EQT Corporation and
its subsidiary companies are hereinafter collectively referred to as the
“Company”), and Robert C. Williams (the “Employee”).  This Agreement amends and
restates in its entirety that certain Confidentiality, Non-Solicitation and
Non-Competition Agreement by and between the Company and the Employee originally
dated as of September 8, 2008, as amended effective January 1, 2014 and
January 1, 2015 (the “Original Agreement”).

 

WITNESSETH:

 

WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non-solicitation covenants from the Employee; and

 

WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
which amends and restates the Original Agreement, in exchange for the Company’s
agreement to pay the severance benefits described in Section 3 below in the
event that Employee’s employment with the Company is terminated in certain
circumstances; and

 

WHEREAS, the Company and the Employee are parties to that certain Change of
Control Agreement, dated as of September 8, 2008 (the “Change of Control
Agreement”); and

 

WHEREAS, the Company and Employee are terminating the Change of Control
Agreement by mutual agreement pursuant to the Termination of Change of Control
Agreement (the “Termination Agreement”) being entered into concurrently
herewith, and desire and intend that this Agreement shall replace and supersede
the Change of Control Agreement in its entirety; and

 

WHEREAS, the Company and Employee acknowledge and agree that this Agreement
shall not be effective unless and until the Termination Agreement shall have
been executed and delivered by the Company and the Employee;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.                                      Restrictions on Competition and
Solicitation.  While the Employee is employed by the Company and for a period of
twelve (12) months after the date of Employee’s termination

 

--------------------------------------------------------------------------------



 

of employment with the Company for any reason Employee will not, directly or
indirectly, expressly or tacitly, for himself/herself or on behalf of any entity
conducting business anywhere in the Restricted Territory (as defined below):
(i) act in any capacity for any business in which his/her duties at or for such
business include oversight of or actual involvement in providing services which
are competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company, (ii) recruit investors on behalf of an entity which engages in
activities which are competitive with the services or products being provided or
which are being produced or developed by the Company, or were under
investigation by the Company within the last two (2) years prior to the end of
Employee’s employment with the Company, or (iii) become employed by such an
entity in any capacity which would require Employee to carry out, in whole or in
part, the duties Employee has performed for the Company which are competitive
with the services or products being provided or which are being produced or
developed by the Company, or were under active investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company.  Notwithstanding the foregoing, the Employee may purchase or otherwise
acquire up to (but not more than) 1% of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934.  This covenant shall apply to any services, products or businesses
under investigation by the Company within the last two (2) years prior to the
end of Employee’s employment with the Company only to the extent that Employee
acquired or was privy to confidential information regarding such services,
products or businesses.  Employee acknowledges that this restriction will
prevent Employee from acting in any of the foregoing capacities for any
competing entity operating or conducting business within the Restricted
Territory and that this scope is reasonable in light of the business of the
Company. Notwithstanding anything to the contrary in the foregoing paragraph or
in this Agreement, Employee shall not in any way be restricted from being
employed as an attorney in the oil and gas industry immediately following the
date of Employee’s termination of employment with the Company.

 

Restricted Territory shall mean (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or
(iii) the entire geographic location of any natural gas and oil play in which
the Company has decided to make or has made an offer to purchase or lease assets
for the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company.  For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.

 

2

--------------------------------------------------------------------------------



 

Employee agrees that for a period of twelve (12) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee’s separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee’s separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee’s
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee’s employment with the Company to be offered in the
future.

 

While Employee is employed by the Company and for a period of twelve (12) months
after the date of Employee’s termination of employment with the Company for any
reason, Employee shall not (directly or indirectly) on his/her own behalf or on
behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee, consultant, vendor or independent contractor to leave the employ of or
engagement by the Company or its successors, assigns or affiliates, or to
violate the terms of their contracts with the Company.

 

2.                                      Confidentiality of Information and
Nondisclosure.  Employee acknowledges and agrees that his/her employment by the
Company necessarily involves his/her knowledge of and access to confidential and
proprietary information pertaining to the business of the Company.  Accordingly,
Employee agrees that at all times during the term of this Agreement and for as
long as the information remains confidential after the termination of Employee’s
employment, he/she will not, directly or indirectly, without the express written
authority of the Company, unless directed by applicable legal authority having
jurisdiction over Employee, disclose to or use, or knowingly permit to be so
disclosed or used, for the benefit of himself/herself, any person, corporation
or other entity other than the Company, (i) any information concerning any
financial matters, employees of the Company, customer relationships, competitive
status, supplier matters, internal organizational matters, current or future
plans, or other business affairs of or relating to the Company, (ii) any
management, operational, trade, technical or other secrets or any other
proprietary information or other data of the Company, or (iii) any other
information related to the Company which has not been published and is not
generally known outside of the Company.  Employee acknowledges that all of the
foregoing constitutes confidential and proprietary information, which is the
exclusive property of the Company.  Nothing in this Section 2 prohibits Employee
from reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation.

 

3.                                      Severance Benefit.  If the Employee’s
employment is terminated by the Company for any reason other than Cause (as
defined below) or if the Employee terminates his/her

 

3

--------------------------------------------------------------------------------



 

employment for Good Reason (as defined below), the Company shall provide
Employee with the following:

 

(a)  Continuation of Employee’s base salary in effect at the time of such
termination, or immediately prior to the event that serves as the basis for
termination for Good Reason, for a period of twelve (12) months from the date
thereof.  Such salary continuation payments will be in accordance with the
Company’s payroll practices;

 

(b)  A lump sum payment payable within 60 days following Employee’s termination
date equal to the average annual incentive (bonus) payment earned by the
Employee under the Company’s applicable Short-Term Incentive Plan (or any
successor plan) for the three (3) full years prior to Employee’s termination
date;

 

(c)  A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage;

 

(d)  A lump sum payment payable within 60 days following Employee’s termination
date equal to $25,000.00;

 

(e)  Subject to Section 13 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the 2009 EQT Corporation Long-Term Incentive Plan (as amended,
the “2009 LTIP”), the EQT Corporation 2014 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the “2014 LTIP”),
the EQT Midstream Services, LLC 2012 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto, the “2012 LTIP”), the
EQT GP Services, LLC 2015 Long-Term Incentive Plan (as amended from time to
time, and including any successor plan thereto, the “2015 LTIP”), and any other
long-term incentive plan of the Company (the 2009 LTIP, the 2014 LTIP, the 2012
LTIP, the 2015 LTIP and any other long-term incentive plan of the Company are,
collectively, the “LTIPs”) shall immediately become vested and exercisable in
full and/or all restrictions on such awards shall lapse (for avoidance of doubt,
this provision shall supersede any provision to the contrary contained in any
award agreement or program);

 

(f)   Subject to Section 13 of this Agreement, all performance-based equity
awards granted to Employee by the Company under the LTIPs (other than those
discussed in subsection (g) of this Section 3) shall remain outstanding and
shall be earned, if at all, based on actual performance through the end of the
performance period as if Employee’s employment had not been terminated (for
avoidance of doubt, this provision shall supersede any provision to the contrary
contained in any award agreement or program); and

 

(g)  Subject to Section 13 of this Agreement, all “value driver”-type
performance-based equity awards (i.e., equity awards that may be earned based
the Company’s attainment of one or more threshold performance goals together
with the application of a performance multiplier based on individual
performance, and become vested based on Employee’s continued employment with the
Company through one or more vesting dates) shall be earned based on (i) “target”
levels of performance, if Employee’s termination date occurs before the relevant

 

4

--------------------------------------------------------------------------------



 

performance level has been approved by the Management Development and
Compensation Committee of the Board of Directors (the “Committee”), or
(ii) actual levels of performance, if Employee’s termination date occurs after
the relevant performance level has been approved by the Committee, and in either
case, the number of award shares earned shall immediately become vested and
payable as of the date of termination (for avoidance of doubt, this provision
shall supersede any provision to the contrary contained in any award agreement
or program).

 

The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in addition to any payments and/or
benefits to which the Employee would otherwise be entitled under the EQT
Corporation Severance Pay Plan (as amended from time to time).  The Company’s
obligation to provide the payments and benefits under this Section 3 shall be
contingent upon the following:

 

(a)  Employee’s execution of a release of claims in a form acceptable to the
Company; and

 

(b)  Employee’s compliance with his/her obligations hereunder, including, but
not limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).

 

Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company.  If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than 30 days after such
termination.

 

Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within 90 days after: (i) a reduction in Employee’s base salary of
10% or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in Employee’s annual short-term bonus target of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (iii) a significant diminution in Employee’s job responsibilities,
duties or authority; (iv) a change in the geographic location of Employee’s
primary reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement.  A
termination by Employee shall not constitute termination for Good Reason unless
Employee first delivers to the General Counsel of the Company written notice:
(i) stating that Employee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event).  The Company
shall have a reasonable period of time (not less than 30 days after receipt of
Employee’s written notice that Employee is resigning for Good Reason) to take
action to correct, rescind or substantially reverse the occurrence supporting
termination for Good Reason as identified by Employee.  Failure by the Company
to act or respond to the written notice shall not be deemed to be an admission
that Good Reason exists.

 

5

--------------------------------------------------------------------------------



 

4.                                      Severability and Modification of
Covenants.  Employee acknowledges and agrees that each of the Restrictive
Covenants is reasonable and valid in time and scope and in all other respects. 
The parties agree that it is their intention that the Restrictive Covenants be
enforced in accordance with their terms to the maximum extent permitted by law. 
Each of the Restrictive Covenants shall be considered and construed as a
separate and independent covenant.  Should any part or provision of any of the
Restrictive Covenants be held invalid, void, or unenforceable, such invalidity,
voidness, or unenforceability shall not render invalid, void, or unenforceable
any other part or provision of this Agreement or such Restrictive Covenant.  If
any of the provisions of the Restrictive Covenants should ever be held by a
court of competent jurisdiction to exceed the scope permitted by the applicable
law, such provision or provisions shall be automatically modified to such lesser
scope as such court may deem just and proper for the reasonable protection of
the Company’s legitimate business interests and may be enforced by the Company
to that extent in the manner described above and all other provisions of this
Agreement shall be valid and enforceable.

 

5.                                      Reasonable and Necessary Agreement.  The
Employee acknowledges and agrees that:  (i) this Agreement is necessary for the
protection of the legitimate business interests of the Company; (ii) the
restrictions contained in this Agreement are reasonable; (iii) the Employee has
no intention of competing with the Company within the limitations set forth
above; (iv) the Employee acknowledges and warrants that Employee believes that
Employee will be fully able to earn an adequate livelihood for Employee and
Employee’s dependents if the covenant not to compete contained in this Agreement
is enforced against the Employee; and (v) the Employee has received adequate and
valuable consideration for entering into this Agreement.

 

6.                                      Injunctive Relief and Attorneys’ Fees. 
The Employee stipulates and agrees that any breach of the Restrictive Covenants
by the Employee will result in immediate and irreparable harm to the Company,
the amount of which will be extremely difficult to ascertain, and that the
Company could not be reasonably or adequately compensated by damages in an
action at law.  For these reasons, the Company shall have the right, without the
need to post bond or prove actual damages, to obtain such preliminary, temporary
or permanent injunctions, orders or decrees as may be necessary to protect the
Company against, or on account of, any breach by the Employee of the Restrictive
Covenants.  In the event the Company obtains any such injunction, order, decree
or other relief, in law or in equity, the duration of any violation of Section 1
shall be added to the twelve (12) month restricted period specified in
Section 1.  Employee understands and agrees that, if the parties become involved
in a lawsuit regarding the enforcement of the Restrictive Covenants and if the
Company prevails in such legal action, the Company will be entitled, in addition
to any other remedy, to recover from Employee its reasonable costs and
attorneys’ fees incurred in enforcing such covenants.  The Company’s ability to
enforce its rights under the Restrictive Covenants or applicable law against
Employee shall not be impaired in any way by the existence of a claim or cause
of action on the part of Employee based on, or arising out of, this Agreement or
any other event or transaction arising out of the employment relationship.

 

7.                                      Binding Agreement.  This Agreement
(including the Restrictive Covenants) shall be binding upon and inure to the
benefit of the successors and assigns of the Company.

 

6

--------------------------------------------------------------------------------



 

8.                                      Employment at Will.  Employee shall be
employed at-will and for no definite term.  This means that either party may
terminate the employment relationship at any time for any or no reason.

 

9.                                      Applicable Law; Exclusive Forum
Selection; Consent to Jurisdiction.  The Company and Employee agree that this
Agreement shall be governed by and construed and interpreted in accordance with
the laws of the Commonwealth of Pennsylvania without giving effect to its
conflicts of law principles.  Except to the extent that a dispute is required to
be submitted to arbitration as set forth in Section 10 below, Employee agrees
that the exclusive forum for any action to enforce this Agreement, as well as
any action relating to or arising out of this Agreement, shall be the state
courts of Allegheny County, Pennsylvania or the United States District Court for
the Western District of Pennsylvania, Pittsburgh Division.  With respect to any
such court action, Employee hereby (a) irrevocably submits to the personal
jurisdiction of such courts; (b) consents to service of process; (c) consents to
venue; and (d) waives any other requirement (whether imposed by statute, rule of
court, or otherwise) with respect to personal jurisdiction, service of process,
or venue.  Both parties hereto further agree that such courts are convenient
forums for any dispute that may arise herefrom and that neither party shall
raise as a defense that such courts are not convenient forums.

 

10.                               Arbitration of Employment Claims.  In the
event that Employee does not execute a release of all claims pursuant to
Section 3 above, any dispute arising out of or relating to Employee’s employment
or termination of employment with the Company shall be resolved by the sole and
exclusive means of binding arbitration in accordance with the terms of the EQT
Corporation Alternative Dispute Resolution Program (the “ADR Program”) pursuant
to the Alternative Dispute Resolution Program Agreement (“ADR Agreement”)
executed by Employee, attached hereto as Appendix A, and incorporated by
reference into this Agreement as if fully set forth herein.  Consistent with the
provisions of the ADR Program and the ADR Agreement, the parties further agree
that any dispute arising out of or relating to their obligations under this
Agreement itself, including but not limited to the Company’s obligations under
Section 3 and Employee’s obligations under the Restrictive Covenants, shall not
be subject to binding arbitration under the ADR Program.

 

11.                               Notification of Subsequent
Employment.                 Employee shall upon termination of his/her
employment with the Company, as soon as practicable and for the length of the
non-competition period described in Section 1 above, notify the Company: (i) of
the name, address and nature of the business of his/her new employer; (ii) if
self-employed, of the name, address and nature of his/her new business;
(iii) that he/she has not yet secured new employment; and (iv) each time his/her
employment status changes.  In addition, Employee shall notify any prospective
employer that this Agreement exists and shall provide a copy of this Agreement
to the prospective employer prior to beginning employment with that prospective
employer.  Any notice provided under this Section 11 (or otherwise under this
Agreement) shall be in writing directed to the General Counsel, EQT Corporation,
625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222-3111.

 

12.                               Mandatory Reduction of Payments in Certain
Events.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Employee (whether paid
or payable or distributed or distributable pursuant to the terms of this

 

7

--------------------------------------------------------------------------------



 

Agreement or otherwise) (such benefits, payments or distributions are
hereinafter referred to as “Payments”) would, if paid, be subject to the excise
tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then, prior to the making of any Payments to the
Employee, a calculation shall be made comparing (i) the net after-tax benefit to
the Employee of the Payments after payment by the Employee of the Excise Tax, to
(ii) the net after-tax benefit to the Employee if the Payments had been limited
to the extent necessary to avoid being subject to the Excise Tax.  If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”).  The reduction of the Payments
due hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the change in control transaction, as determined by the Determination Firm
(as defined in Section 12(b) below).  For purposes of this Section 12, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. 
For purposes of this Section 12, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Determination Firm for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.

 

(b)                                 All determinations required to be made under
this Section 12, including whether an Excise Tax would otherwise be imposed,
whether the Payments shall be reduced, the amount of the Reduced Amount, and the
assumptions to be utilized in arriving at such determinations, shall be made by
an independent, nationally recognized accounting firm or compensation consulting
firm mutually acceptable to the Company and the Employee (the “Determination
Firm”) which shall provide detailed supporting calculations both to the Company
and the Employee within 15 business days after the receipt of notice from the
Employee that a Payment is due to be made, or such earlier time as is requested
by the Company.  All fees and expenses of the Determination Firm shall be borne
solely by the Company.  Any determination by the Determination Firm shall be
binding upon the Company and the Employee.  As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Determination Firm hereunder, it is possible that Payments
which the Employee was entitled to, but did not receive pursuant to
Section 12(a), could have been made without the imposition of the Excise Tax
(“Underpayment”), consistent with the calculations required to be made
hereunder.  In such event, the Determination Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Employee but no later than
March 15 of the year after the year in which the Underpayment is determined to
exist, which is when the legally binding right to such Underpayment arises.

 

(c)                                  In the event that the provisions of Code
Section 280G and 4999 or any successor provisions are repealed without
succession, this Section 12 shall be of no further force or effect.

 

8

--------------------------------------------------------------------------------



 

13.                               Internal Revenue Code Section 409A.

 

(a)                                 General.  This Agreement shall be
interpreted and administered in a manner so that any amount or benefit payable
hereunder shall be paid or provided in a manner that is either exempt from or
compliant with the requirements of Section 409A of the Code and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder.
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed.  Neither the Company, nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Employee as a result of the application of
Section 409A of the Code.

 

(b)                                 Separation from Service.  For purposes of
the Agreement, the term “termination,” when used in the context of a condition
to, or the timing of, a payment hereunder, shall be interpreted to mean a
“separation from service” as such term is used in Section 409A of the Code.

 

(c)                                  Six-Month Delay in Certain Circumstances. 
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be
payable or distributable under this Agreement by reason of Employee’s separation
from service during a period in which Employee is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee’s separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee’s
death) (in either case, the “Required Delay Period”); and

 

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.

 

(d)                                 Timing of Release of Claims.  Whenever in
this Agreement a payment or benefit is conditioned on Employee’s execution of a
release of claims, such release must be executed and all revocation periods
shall have expired within sixty (60) days after the date of termination; failing
which such payment or benefit shall be forfeited.  If such payment or benefit
constitutes Non-Exempt Deferred Compensation, and if such 60-day period begins
in one calendar year and ends in the next calendar year, the payment or benefit
shall not be made or commence before the second such calendar year, even if the
release becomes irrevocable in the first such calendar year.  In other words,
Employee is not permitted to influence the calendar year of payment based on the
timing of his/her signing of the release.

 

9

--------------------------------------------------------------------------------



 

14.                               Entire Agreement.  This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
including the Original Agreement and the Change of Control Agreement, but with
the exception of the ADR Agreement attached hereto as Appendix A.  This
Agreement may not be changed, amended, or modified, except by a written
instrument signed by the parties; provided, however, that the Company may amend
this Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.

 

(Signatures on following page)

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.

 

EQT CORPORATION

 

EMPLOYEE

 

 

 

By:

/s/ Charlene Petrelli

 

/s/ Robert C. Williams

 

 

 

Robert C. Williams

 

 

 

 

Name:

Charlene Petrelli

 

 

 

 

 

 

Title:

Vice President & Chief Human Resources Officer

 

 

 

11

--------------------------------------------------------------------------------